668 S.E.2d 903 (2008)
STATE
v.
James Donald KING.
No. 204A99-3.
Supreme Court of North Carolina.
November 21, 2008.
Diane Reeves, Raleigh, for Special Deputy Attorney General.
R. Stuart Albright, District Attorney, for State.
The following order has been entered on the motion filed on the 18th day of November 2008 by Defendant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed. Defendant (King) shall have up to and including the 8th day of January 2009 to file and serve his/her Petition *904 for Writ of Certiorari with this Court. By order of the Court in conference this the 21st day of November 2008."